DUNN, Justice
(on reassignment).
This is an appeal by the State from an order determining that the notice given to the Rosebud Sioux Tribe pursuant to the Indian Child Welfare Act, 25 U.S.C. §§ 1901-1963 (1978) (the Act) was inadequate, and from an order that transferred custody of the two minor children to tribal officials. We reverse and remand.
On May 22, 1979, the State commenced this dependency and neglect proceeding by filing petitions alleging that the two minors, S.Z. and C.Z., were dependent and neglected children. The mother, K.Z., is a member of the Rosebud Sioux Tribe, and the father, R.Z., is a non-Indian. The children are enrolled members of the Rosebud Sioux Tribe.
The parents first appeared before the circuit court on May 25, 1979. At that time, the trial court advised them of their right to court-appointed counsel. Both parents waived their right to court-appointed counsel, stipulated that they did not want the matter transferred to tribal court, and consented to foster care placement.
On June 27, 1979, the state’s attorney sent a letter by certified mail to the tribal chairman of the Rosebud Sioux Tribe which stated, “Enclosed please find 2 Affidavits regarding the above children. These affidavits are notice to you under the Indian Child Welfare Act.” The enclosed affidavits named the affiant as a social worker for the Department of Social Services (Department). The affidavits named the children, the parents, their tribal affiliation, and their nonreservation residency, and then summarized the circumstances that led to the Department’s intervention.
The next hearing was held on July 17, 1979, and both parents again waived their right to counsel. This hearing was contin*55ued to allow the mother to pursue alcoholic rehabilitation. An adjudicatory hearing was to be held on August 27, 1979, but this was also continued so that both parents could avail themselves of alcoholic rehabilitation counseling.
At the next hearing, on June S, 1980, the court appointed an attorney to represent the children and an attorney to represent the parents. An adjudicatory hearing was held on July 2, 1980. At this time the parents entered into a stipulation that the children were dependent and neglected. A dispositional hearing was held September 3, 1980, and parental rights were terminated by decree dated September 19, 1980.
On January 7, 1981, the parents petitioned the court to set aside the decree, alleging that the Act had been violated inasmuch as the notice that had been given to the Rosebud Sioux Tribe of the pendency of the action in state court did not comply with the requirements found in 25 U.S.C. § 1912(a). The court granted this petition, and on January 28, 1981, the tribe gave notice of intervention and the parents consented to the transfer of jurisdiction from state court to the tribal court. A final hearing was held and the court ordered the State to surrender the custody of the children to the tribe.
Appellants contend the trial court erred when it found the notice given to the Rosebud Sioux Tribe on June 27, 1979, regarding the pendency of the action in state court did not comply with the requirements found in 25 U.S.C. § 1912(a). This section provides:
In any involuntary proceeding in a State court, where the court knows or has reason to know that an Indian child is involved, the party seeking the foster care placement of, or termination of parental rights to, an Indian child shall notify the parent or Indian custodian and the Indian child’s tribe, by registered mail with return receipt requested, of the pending proceedings and of their right of intervention. If the identity or location of the parent or Indian custodian and the tribe cannot be determined, such notice shall be given to the Secretary in like manner, who shall have fifteen days after receipt to provide the requisite notice to the parent or Indian custodian and the tribe. No foster care placement or termination of parental rights proceeding shall be held until at least ten days after receipt of notice by the parent or Indian custodian and the tribe or the Secretary: Provided, That the parent or Indian custodian or the tribe shall, upon request, be granted up to twenty additional days to prepare for such proceeding.
Id. (emphasis in original).
In essence, this statute requires the tribe be notified by registered mail of the pending proceedings and of the tribe’s right to intervention.1 We find that this requirement was substantially complied with in the case at hand.
We specifically address the timing and sufficiency of the substance of the notice. While it may be argued that the June 27, 1979, notice was insufficient in that it came after the parents’ first court appearance on May 25, 1979, we conclude this delay did not prejudice the tribe. The notice was sent to the tribe fully one year before the final adjudication took place in this case. The tribe could have intervened at any point during this time period and cannot now be allowed to reopen the case simply because it did not avail itself of the opportunity to intervene.
We also believe the substance of the notice sent was sufficient to apprise the tribe of its opportunity to intervene in the case. Although not as artfully drafted as it could have been, the notice did inform the tribe of the nature of the pending proceeding and the circuit court in which the action *56was pending. While the notice did not explicitly state the tribe had a right to intervene, we note the general tenor of the documents and the fact the Act had only been in effect for approximately two weeks when the petition was filed on May 22, 1979. 25 U.S.C. § 1923. Moreover, the Act itself in 25 U.S.C. § 1911(c) automatically grants the tribe the right to intervene at any point in the proceeding. Accordingly, we conclude the notice substantially complied with statutory requirements and was sufficient to put the Rosebud Sioux Tribe on notice of the pending proceeding and its right to intervene. Gridley v. Engelhart, 322 N.W.2d 3 (S.D.1982).
Appellants also contend the trial court erred when it transferred jurisdiction from the state court to the tribal court on January 28, 1981. It is important to note that this is not the case of Indian children who are domiciled or residing on an Indian Reservation and as a result are subject to the exclusive jurisdiction of the tribal court. 25 U.S.C. § 1911(a). Rather, the action comes within 25 U.S.C. § 1911(b) which provides for the jurisdiction of the original proceeding to be in the state court. That section reads:
In any State court proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian child’s tribe, the court, in the absence of good cause to the contrary, shall transfer such proceeding to the jurisdiction of the tribe, absent objection by either parent, upon the petition of either parent or the Indian custodian or the Indian child’s tribe: Provided, That such transfer shall be subject to declination by the tribal court of such tribe.
Id. (emphasis in original).
This statute provides that objection by either parent will keep jurisdiction in the state court. At the very first hearing on May 25, 1979, both parents stipulated that they did not want the matter transferred to tribal court. Neither parent altered their position on this transfer issue, despite the subsequent appointment of counsel, until well after the termination decree was entered in this case. We believe the parental veto exercised in this case was made knowingly and voluntarily and thus we conclude the trial court erred when it transferred jurisdiction to the tribal court.2
We reverse and remand this case with the direction that the September 19, 1980, decree terminating parental rights be reinstated.
MORGAN, J., and MILLER, Circuit Judge, concur.
WOLLMAN and HENDERSON, JJ., dissent.
MILLER, Circuit Judge, sitting for FOSHEIM, C. J., disqualified.

. Nearly six months after notice was given in this case the federal government promulgated its “Guidelines for State Courts; Indian Child Custody Proceedings” which appeared in the Federal Register, Part III, Department of Interi- or, Monday, November 26, 1979. Since these guidelines were not available to the State in this case, the State cannot now be faulted for failure to adhere to the suggested procedure. We believe, however, that adherence to these guidelines in the future will prevent situations like the one before us from arising again.


. Moreover, assuming the parents had not waived their rights to transfer, 25 U.S.C. § 1911(b) still gives a trial court the right to refuse transfer on the basis of a showing of “good cause to the contrary.” See Matter of Adoption of Baby Boy L., 231 Kan. 199, 643 P.2d 168 (1982).